DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the boron-free ferromagnetic layer adjoins the boron-rich ferromagnetic layer comprising approximately 40 to 60 atomic percent of boron in the multi-layer structure" in the last three lines of the claim, which is redundant and ambiguous.  Firstly, it is unclear whether “the boron-free ferromagnetic layer” or “the boron-rich ferromagnetic layer” is “comprising approximately 40 to 60 atomic percent of boron”.  Secondly, it is unclear whether “the multi-layer structure” refers to “a multi-layer structure” in the 10th line of the claim or “a multi-layer structure” in the 13th
Claims 2-4, 6-10 and 21 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-14, 16-19 and 21Wang et al. (US 2014/0145792) in view of Hu (US 2017/0229642), and further in view of Whig et al. (US 2012/0313191).
Regarding claim 1, Wang et al. teach a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: a tunnel barrier region (29; Fig. 3, [0030]); a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]) positioned on one side (the bottom side) of the tunnel barrier region (29); a magnetically free region (SAF free layer 30; Fig. 3, [0038]) positioned on a side (the top side) of the tunnel barrier region (29) opposite to the one side (the bottom side of 29), wherein the magnetically free region (30) includes at least (a) a first ferromagnetic region (34/FL2; Fig. 3, [0031]), (b) a second ferromagnetic region (32/FL1; Fig. 3, [0031]), and (c) a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]) position between the first and second ferromagnetic regions (34/FL2, 32/FL1); and wherein the first ferromagnetic region (34/FL2) includes a multi-layer structure ((Co/Pd)n; [0032]) comprising: a first layer comprising cobalt ([0032]); and a second layer including at least one of platinum or palladium (Pd; [0032]); and the second ferromagnetic region (32/FL1) includes a multi-layer structure (32/FL1) comprising: a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising boron, and a boron-free ferromagnetic layer (CoFeNi of 32; [0036]) comprising an alloy of cobalt and iron with no boron (CoFeNi; [0036]), wherein the boron-free ferromagnetic layer (CoFeNi of 32) adjoins the boron-rich ferromagnetic layer (CoFeB of FL1) in the multi-layer structure (32/FL1).
Wang et al. do not teach an iron rich region, consisting essentially of iron, at an interface of the second ferromagnetic region with the tunnel barrier region, a/the boron-rich ferromagnetic layer comprising approximately 40 to 60 atomic percent of boron (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches a/the boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of approximately 40 to 60 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach an iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]), consisting essentially of iron (Fe, [0052]), at an interface (302; Fig. 3, [0038]) of the second ferromagnetic region (202 of CoFeB; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region at an interface of the second ferromagnetic region with the tunnel barrier region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
Regarding claim 2, Wang et al. teach the magnetoresistive device of claim 1, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, hafnium, zirconium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 3, Wang et al. teach the magnetoresistive device of claim 1, wherein each layer of the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (34/FL2) 
Regarding claim 4, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1) includes an alloy of cobalt, iron, and boron ([0032]).
Regarding claim 6, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprised boron.
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprising approximately 45 to 55 atomic percent of boron (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches the boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 45 to 55 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
Regarding claim 7, Wang et al. teach wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the magnetoresistive device (MTJ stack) further comprises.

In the same field of endeavor of semiconductor manufacturing, Whig et al. teach a second tunnel barrier region (208; Fig. 2, [0037]) positioned on a side (the top side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (210; Fig. 2, [0037]); and a second magnetically fixed region (232; Fig. 2, [0038]) positioned on a side (the top side) of the second tunnel barrier region (208) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 
Regarding claim 8, Wang et al. teach the magnetoresistive device of claim 1, wherein the multi-layer structure ((Co/Pd)n) of the first ferromagnetic region (34/FL2) includes at least two layers comprising cobalt separated by a layer of platinum or palladium (n can be between 1 and 10; [0032]).
Regarding claim 9
Regarding claim 10, Wang et al. teach the magnetoresistive device of claim 1, wherein the tunnel barrier region (29) includes one of magnesium oxide and aluminum oxide (MgO; [0030]).
Regarding claim 11, Wang et al. teach a method of fabricating a magnetoresistive device (MTJ Stack; Fig. 3, [0020]), comprising: forming a tunnel barrier region (29; Fig. 3, [0030]); forming a magnetically fixed region (SAF reference layer 20; Fig. 3, [0038]) on one side (the bottom side) of the tunnel barrier region (29); forming a magnetically free region (SAF free layer 30; Fig. 3, [0038]) on a side (the top side) of the tunnel barrier region (29) opposite to the one side (the bottom side of 29), wherein forming the magnetically free region (30) includes forming at least a first ferromagnetic region (34/FL2; Fig. 3, [0031]) and a second ferromagnetic region (32/FL1; Fig. 3, [0031]) separated by a nonmagnetic insertion region (coupling layer 33 which can be Ru; Fig. 3, [0035]), and wherein forming the first ferromagnetic region (34/FL2) includes forming a first layer comprising cobalt (Co sublayer of the laminated stack of (Co/Pd)n; [0032]) adjacent to a first layer of platinum or palladium (Pd sublayer of the laminated stack of (Co/Pd)n; [0032]), and forming the second ferromagnetic region (32/FL1) includes forming a boron-rich ferromagnetic layer (CoFeB of FL1; [0032]), adjacent a boron-free ferromagnetic layer (CoFeNi of 32) comprising an alloy of cobalt and iron with no boron ([0036]).
Wang et al. do not teach forming an iron rich region, consisting essentially of iron, at an interface of the second ferromagnetic region with the tunnel barrier region, a boron-rich ferromagnetic layer comprises approximately 40 to 60 atomic percent of boron (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches a boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of approximately 40 to 60 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach forming an iron rich region (“a small amount of iron (Fe)”; Fig. 3, [0052]), consisting essentially of iron (Fe, [0052]), at an interface (302; Fig. 3, [0038]) of the second ferromagnetic region (202 of CoFeB; Fig. 3, [0052]) with the tunnel barrier region (208; Fig. 3, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al., Hu and Whig et al., and to include an iron rich region at an interface of the second ferromagnetic region with the tunnel barrier region as taught by Whig et al., because an iron rich region can obtain higher MR values and provide higher perpendicular interface anisotropy energy as taught by Whig et al. ([0052]). 
Regarding claim 12
Regarding claim 13, Wang et al. teach the method of claim 11, wherein the nonmagnetic insertion region (33) includes at least one of tantalum, tungsten, molybdenum, ruthenium, rhodium, rhenium, iridium, chromium, or osmium (Ru, ruthenium; [0035]).
Regarding claim 14, Wang et al. teach the method of claim 11, the boron-rich ferromagnetic layer (CoFeB of FL1) includes an alloy of cobalt, iron, and boron ([0032]).
Regarding claim 16, Wang et al. teach wherein the tunnel barrier region (29) is a first tunnel barrier region (29) and the magnetically fixed region (20) is a first magnetically fixed region (20), and wherein the method further comprises.
Wang et al. do not teach forming a second tunnel barrier region on a side of the magnetically free region opposite the first tunnel barrier region; and forming a second magnetically fixed region on a side of the second tunnel barrier region opposite the magnetically free region.
In the same field of endeavor of semiconductor manufacturing, Whig et al. teach forming a second tunnel barrier region (208; Fig. 2, [0037]) on a side (the top side) of the magnetically free region (202; Fig. 2, [0037]) opposite the first tunnel barrier region (210; Fig. 2, [0037]); and forming a second magnetically fixed region (232; Fig. 2, [0038]) on a side (the top side) of the second tunnel barrier region (208) opposite the magnetically free region (202; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Whig et al. and to incorporate a second tunnel barrier region and a second magnetically fixed region as taught by Whig et al., because they can be used to form a dual spin-filter MJT as taught by Whig et al. ([0037]). 
Regarding claim 17, Wang et al. teach the method of claim 11, wherein the boron-rich ferromagnetic layer (CoFeB of FL1) comprises boron.
Wang et al. do not teach the boron-rich ferromagnetic layer (CoFeB of FL1; [0032]) comprises approximately 45 to 55 atomic percent of boron (emphasis added).
In the same field of endeavor of magnetoresistive stack, Hu teaches the boron-rich ferromagnetic layer (CoFeB in the free layer 25; [0044]) comprising 15 to 60 atomic percent of boron which overlaps the claimed range of approximately 45 to 55 atomic percent of boron, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wang et al. and Hu and to use the atomic percent of boron as taught by Hu ([0044]), because Wang et al. teach a boron-rich ferromagnetic layer of CoFeB in the free layer ([0032]), but is silent about the atomic percent of boron of the CoFeB, while Hu teach that the CoFeB in the free layer can have 15 to 60 atomic percent of boron ([0044]). 
Regarding claim 18, Wang et al. teach the method of claim 11, wherein forming the first ferromagnetic region (34/FL2) further comprises forming a second layer comprising cobalt (the upper Co sublayer of the laminated stack of (Co/Pd)n with n=2, i.e. Co/Pd/Co/Pd; [0032]) adjacent to the first layer of platinum or palladium (the lower Pd sublayer) on a side of the first layer of platinum or palladium (the top side of the lower Pd sublayer) opposite to the first layer comprising cobalt (the lower Co sublayer).
Regarding claim 19, Wang et al. teach the method of claim 11, wherein forming the first ferromagnetic region (34/FL2) further comprises forming a second layer comprising cobalt (the Co sublayer of the laminated stack of (Co/Pd)n with n=2, i.e. Co/Pd/Co/Pd; [0032]) and a second 
Regarding claim 21, Wang et al. teach the magnetoresistive device of claim 1, wherein the boron-free ferromagnetic layer (CoFeNi of 32) comprises cobalt with a remainder (one of the remaining elements) being iron (Fe; [0036]).
Wang et al. do not teach the boron-free ferromagnetic layer (CoFeNi of 32) comprises approximately 25 to 75 atomic percent cobalt (emphasis added).
Parameters such as the atomic percent cobalt of CoFeNi in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the atomic percent cobalt of CoFeNi within the range as claimed in order to achieve the desired enhancement of the RKKY coupling strength during device fabrication ([0036]).

Response to Arguments
Applicant's arguments see pages 8-9, filed 09/29/2021, with respect to 103 rejections have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 10,580,969) teach a semiconductor memory of magnetic layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/29/2021